DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention, specifically “an activated carbon textile filter media…in contact with the frame member from the first closed end to the second open end of the frame member” in independent Claim 1 and similar limitations in independent Claim 16, resulting in a modification of the previous prior art rejection.
On pages 8-9, Applicant argues that the previous claim objections and 112 rejections should be withdrawn based on the amendments made.  The Examiner has withdrawn them as a result, but notes that a new 112(a) rejection has been made due to an amendment made.   The Examiner notes that paragraph 7 below includes a suggestion to advance prosecution.
On pages 9-11, Applicant argues that the previous prior art combination of references does not disclose the currently claimed invention.  Specifically, on pages 11-12, Applicant argues that the references do not disclose “a filter assembly that comprises an activated carbon textile filter media or material that is wrapped around and in contact with a side wall of an inner hollow core frame member or frame member from the first closed end to the second open end of the frame member” as in independent Claims 1 & 16.   First, Applicant argues that previous primary reference Risheq, (US 2010/0219151), does not disclose “a frame member extending between the first closed end to a second open end or an inner hollow core frame member” as in independent Claim 1.  The Examiner acknowledges this observation but notes that previous secondary references Nohren, Jr. et al., (“Nohren”, US 5,609,759), Hull et al., (“Hull”, US 2011/0278216), and Nohren, Jr. et al., (“Nohren 2”, US 6,569,329), disclose the remainder of these claimed features instead.
Then, Applicant argues that secondary reference Nohren does not disclose “an activated carbon textile material” as claimed in independent Claims 1 & 16 as relied upon by the Examiner because Nohren only discloses “an activated carbon resin block” and “a permeable cloth or a foam 39” positioned around the carbon block.  The Examiner notes here that the claimed term “activated carbon textile material” is broad, and indicates that “activated carbon” and “textile” are part of this “material” but does not describe how these components interact with each other as part of this “material”.  As a result, the Examiner interprets the whole of activated carbon block 25 and permeable cloth 39 in Figure 6 of Nohren as “an activated carbon textile material” because it includes both components implied by this “material”.  The Examiner finds this argument unpersuasive.   Applicant also argues that Nohren does not disclose “where the activated carbon textile filter media is a flexible, fibrous textile material with activated carbon disposed in the flexible, fibrous textile material” as in new dependent Claim 21.  Here, the Examiner notes that Nohren still discloses this limitation because filter cloth 39 is wrapped around activated carbon block 25 in such a manner in which it can be shrunk to be bound to the activated carbon block 25, indicating flexibility.  Furthermore, the Examiner interprets the activated carbon block 25 being within or inside the wrapped nature of the filter cloth 39 to read upon the activated carbon being disposed within the flexible, fibrous textile material, (See Figure 6, and See column 5, lines 24-33, and See column 5, lines 1-2, and See column 4, lines 10-20, Nohren).  The Examiner also notes that the activated carbon being disposed in the textile material as claimed is not supported in the instant Application so this is a 112(a) rejection.  The Examiner finds Applicant’s argument here unpersuasive.
On pages 12-13, Applicant argues against Hull arguing that “Hull does not disclose any inner hollow core frame member or a frame member having activated carbon textile material wrapped around and in contact with the frame member from the first closed end to the second open end” as claimed.  Here, the Examiner notes that Hull is relied upon to disclose a frame member with the structural components claimed in independent Claim 1 and a shell member as claimed in independent Claim 16.  The Examiner notes that while Hull does not disclose the activated carbon textile filter material wrapped around said frame member, Nohren 2 discloses this feature instead.  The Examiner finds this argument unpersuasive.
On page 13, Applicant also argues that Nohren 2 does not disclose “activated carbon material wrapped around a frame member” because “the carbon composite cylinder 234 is spaced apart from housing 241”.  Here, the Examiner notes that the cylinder 234 is potted and sealed via potting material 208 which borders and contacts the housing 241 at both the bottom (first) and top (second) ends.  The Examiner interprets that the claim limitation as claimed requires that the “activated carbon textile material” “contacts” the “frame member” at the “closed first end” and “the open second end”.  The Examiner takes the position that the claim limitation as written does not require the “activated carbon textile material” to contact the frame member along the frame member’s entire length or the activated carbon textile material’s entire length.  The Examiner suggest incorporating something to this effect in the claim to further prosecution of the instant application.  The Examiner maintains the current prior art rejection for these reasons.
On pages 13-14, Applicant argues that other previously used secondary references do not disclose the limitations in question for independent Claims 1 & 16.  However, as the Examiner states above, the previous prior art rejection still stands.  These remarks are considered moot.
On pages 14-15, Applicant argues that new dependent Claims 21 & 22 are not disclosed by the prior art.  Here, the Examiner notes that the previous combination of references still discloses these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “activated carbon disposed in the flexible, fibrous textile material”.  There is no disclosure in the instant Specification or the Drawings to support this limitation.   The instant Specification and Drawings do not mention how the “activated carbon” is disposed with the “flexible, fibrous textile material”, only describing the “textile material” as “activate carbon textile filter media”, which does not offer any details on how the “activated carbon” is present in this “textile filter media”.  The Examiner considers this limitation to be new matter as a result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 14-17, 19, 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risheq, (US 2010/0219151), in view of Nohren, Jr. et al., (“Nohren”, US 5,609,759), in further view of Hull et al., (“Hull”, US 2011/0278216), in further view of Nohren, Jr. et al., (“Nohren 2”, US 6,569,329).
Claims 1-3, 5-11, 14, 15, 21 & 22 are directed to a filter system, an apparatus type invention group.
Regarding Claim 1-3, 5-11, 14, 15, 21 & 22, Risheq discloses a filter system, (See Abstract and See paragraph [0008], Risheq), comprising: 
a container body defining an internal storage volume extending from a closed bottom to an open top, (Bottle 600 has top edge at top of Filter Holder 620 opening and bottom floor at bottom of Reservoir 610, See Figure 8, and See paragraph [0042], Risheq); 
a lid body attachable to the open top of the container body, (Filter Holder 620, part of overall Bottle 600, See Figure 8 and See paragraph [0042], Risheq), the lid body 
a filter assembly attachable to the lid body, , (Filter 630 attached to Filter Holder 620, part of overall Bottle 600, See Figure 8 and See paragraph [0042], Risheq), the filter assembly including a frame member, (Filter 630 is shaped with central hollow section and is cylindrically shaped, thus presenting an annular curved surface to water passing through, See Figure 8, and See paragraph [0042]),; and 
wherein the frame member presents a curved surface to water entering and passing through the curved surface of the filter assembly, (Filter 630 is shaped with central hollow section and is cylindrically shaped, thus presenting an annular curved surface to water passing through, See Figure 8, and See paragraph [0042]); 
wherein as water exits through the fluid outlet of the lid body, all water exiting through the fluid outlet passes through the filter assembly to filter the water before exiting through the fluid outlet, (Top Opening in Filter Holder 620, part of Overall Bottle 600, as well as Filter 630, See Figure 8, and See paragraphs [0008] & [0042], Risheq; Water must pass through Filter 630 from Reservoir 610 to pass through exit opening at top of Filter Holder 620).
Risheq does not disclose a frame member extending between a first closed end to a second open end, the frame member comprising a plurality of circumferential support members and a plurality of axial support members coupled to the circumferential support members to define a plurality of openings that pass to a central hollow section in the filter 
Nohren discloses a filter system wherein its filter media comprises an activated carbon textile material, (Filter Tube 25 and Cloth 39, See Figure 6, and See column 5, lines 24-33, and See column 5, lines 1-2, and See column 4, lines 10-20, Nohren), that is wrapped around itself, (See column 5, lines 23-26, Nohren).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter-as-you-pour system of Risheq by incorporating wherein the filter media comprises an activated carbon textile material that is wrapped around itself as in Nohren for “effectively treating drinking water to remove chlorine and organic taste contaminants therefrom and reduces a variety of chemical contaminants”, (See column 1, lines 25-30, and see column 2, lines 21-31, Nohren), and adding the textile material “reduces or eliminates the passage of cysts and other larger biological contaminants out of the bottle”, (See column 5, lines 31-34, Nohren).
Modified Risheq does not disclose that the activated carbon textile material is positioned next to a frame member, wherein the activated carbon textile material is also wrapped around and in contact with the frame member from the first closed end to the second open end of the frame member.
Hull discloses a filter system wherein its filter assembly includes a frame member extending between a first closed end to a second open end, the frame member comprising a plurality of circumferential support members and a plurality of axial support members coupled to the circumferential support members, (Slots 178 define ridges between them 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system filter-as-you-pour system of modified Risheq by incorporating that the activated carbon textile material is positioned next to a frame member in contact with the frame member from the first closed end to the second open end of the frame member as in Hull in order to provide openings with the frame in which these openings associated with the frame “can be configured, positioned, and sized so as to block the passage of larger chunks of filter media material or other contaminants from entering the water stream to be consumed by a user”, (See paragraph [0104], Hull).
Modified Risheq does not disclose wherein the activated carbon textile material is also wrapped around the frame member.  Hull suggests improving the taste of water for drinking in personal water bottles, (See paragraph [0007], Hull).
Nohren 2 discloses a system wherein its activated carbon material is wrapped around and is in contact with the frame member, (Carbon Filter 234 surrounds Housing 235 and is in contact at the top and bottom ends of Housing 235 via Potting 208, See Figure 17, and See column 13, lines 47-64, Nohren 2).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter-as-you-pour system of modified Risheq by incorporating wherein the activated carbon textile material is also wrapped around and in contact with the frame member as in Nohren 2 in order to “treat the water, for, as a minimum chlorine taste and odor” by adding “a flavoring, vitamins, minerals, and/or medications, or the like…to the water”, (See column 10, lines 49-55, Nohren 2).  By doing so, it will improve the taste of water for drinking in personal water bottles as desired in Hull, (See paragraph [0007], Hull).
Additional Disclosures Included: Claim 2:  The filter system of Claim 1, wherein the second open end of the filter assembly includes an open and non-partitioned filter top extending from the central hollow section to freely pass the water through the open and non-partitioned filter top to the fluid outlet in the lid body., (Space in interior of Filter Holder 620 plus Reservoir 610 (Bottle 600) is not divided by any other partition except for the Filter 630 only, See Figure 8, and See paragraph [0042], Risheq; and Top Opening in Filter Holder 620, part of Overall Bottle 600, as well as Filter 630, See Figure 8, and See paragraphs [0008] & [0042], Risheq; Water must pass through Filter 630 from Reservoir 610 to pass through exit opening at top of Filter Holder 620).  Claim 3:  The filter system of Claim 2, wherein the filter assembly includes the frame member with the activated carbon textile filter media wrapped there around and a shell sandwiching and contacting the activated carbon textile filter media between the frame member and the shell, (Housing 235 surrounded by Carbon Filter 234 which is in turn sandwiched by Outer Housing 245, Carbon Filter 234 contacts side wall of Housing 235 with potting compound 208 at top portion, See Figure 17, and See column 13, lines 47-64, Nohren 2; and Cage 169 surrounding Filter Media 158, See Figure 16, 17 & 23, and See paragraph [0093] & [0104], Hull), wherein the shell includes slots configured to enable the water to flow into the annular curved surface of the filter assembly from the container body in a radial direction toward a longitudinal axis of the filter assembly, (Openings 158 shaped like slots in a radial directions on Cage 169 surrounding Filter Media 158, See Figure 16, 17 & 23, and See paragraph [0093] & [0104], Hull), and flow out of the open and non-partitioned filter top of the filter assembly towards the fluid outlet in the lid body in an axial direction, , (Water Arrows through Openings 158 to Outlet 58, See Figure 23, Hull; and Interior of Filter 630 acts as open/non-partitioned filter outlet since Filter 630 is hollow, See Figure 8, and See paragraph [0042], Risheq).  Claim 5:  The filter system of Claim 1, wherein the container body is a water bottle shaped container body, (overall Bottle 600, See Figure 8 and See paragraphs [0042] & [0002], Risheq).  Claim 6:  The filter system of Claim 5, wherein the water bottle shaped container body is substantially cylindrical and the lid body is substantially circular, (See Figure 8, and See paragraph [0042], Risheq).  Claim 7:  The filter system of Claim 6, wherein a diameter of the container body substantially corresponds to a diameter of the lid body, (Filter Holder 620, part of overall Bottle 600, has the same diameter at the point the holder 620 and bottle 600 join together in the center with Reservoir 610, See Figure 8 and See paragraph [0042], Risheq).  Claim 8:  The filter system of Claim 1, wherein the second open end of the filter assembly is threadably coupled, (Filter Holder 620 and Filter 630 are coupled, See paragraph [0042], Risheq; and Threads 172 on Filter Housing 160, See Figures 16, 17 & 21, and See paragraphs [0093] & [0102], Hull), to an annular threaded locking structure extending from the lid body, (Threads 214 on Cap 50/Connector 212 couple to Threads 172, See Figures 16, 17, & 21, See paragraph [0102], Hull).  Claim 9:  The filter system of Claim 8, wherein the filter assembly is attached at a center of the lid body, (Filter Assembly 156 with Threads 172 align with Threads 214 on Lid/Cap 50 in the annular center as shown in Figure 21, See paragraph [0102], Hull; or Filter 630 being at vertical annular center of Filter Holder 620, See Figure 8, Risheq).  Claim 10: The filter system of Claim 8, wherein the filter assembly is attached off-center from the lid body, (Filter Assembly 156 with Threads 172 align with Threads 214 on Lid/Cap 50 on a bottom side of the Cap 50 as shown in Figure 21, See paragraph [0102], Hull, the filter assembly is off-center with regard to the horizontal axis of Cap 50; or Filter 630 off-center of horizontal axis of Filter Holder 620, See Figure 8, Risheq).  Claim 11:  The filter system of Claim 1, wherein the lid body further includes a downward facing lip having an outer ridged surface, (Threads (outer ridged surface) 214 on Cap 50/Connector 212 downwardly couple to Threads 172, See Figures 16, 17, & 21, See paragraph [0102], Hull; or Spout 58 has lip facing downward forming a ridge, See Figure 21, See paragraph [0104], Hull; or Cap (lid) 50 having Flange 80 on outer edge in portion of outer extension with internal threads mating with Bottle 152, See Figure 21, See paragraphs [0103] & [0104], Hull).  Claim 14:  The filter system of Claim 1, wherein the frame member of the filter assembly includes a threaded cylindrical neck configured to threadably attach to the lid body adjacent the fluid outlet, (Threads (outer ridged surface) 214 on Cap 50/Connector 212 downwardly couple to Threads 172, See Figures 16, 17, & 21, See paragraph [0102], Hull).  Claim 15:  The filter system of Claim 11, wherein the downward facing lip includes an internal threaded surface configured to threadably engage an outer threaded surface of the container body, (Cap (lid) 50 having Flange 80 on outer edge in portion of outer extension with internal threads mating with Bottle 152, See Figure 21, See paragraphs [0103] & [0104], Hull).  Claim 21:  The filter system of Claim 1, wherein the activated carbon textile filter media is a flexible, fibrous textile material with activated carbon disposed in the flexible, fibrous textile material, (Filter Cloth 39 is wrapped around Activated Carbon 25 in a manner in which it can be shrunk to be bound to Activated Carbon 25, indicating flexibility, See Figure 6, and See column 5, lines 24-33, and See column 5, lines 1-2, and See column 4, lines 10-20, Nohren; Examiner interprets activated carbon 25 to be disposed “in” or “inside” filter cloth 39 because filter cloth 39 surrounds activated carbon 25).  Claim 22: The filter system of Claim 1, wherein the activated carbon textile filter media extends from a bottom edge at the first closed end of the frame member to a top edge at the second open end, (Carbon Filter 234 contacts side wall of Housing 235 with potting compound 208 at top portion and bottom portion while it extends fully to the two ends, See column 13, lines 47-64;  Examiner interprets that Carbon filter 234 is required to contact the interior Housing 235 (inner hollow core frame member) at first closed end and second open end).
Claims 16, 17 & 19 are directed to a filter system, an apparatus type invention group.
Regarding Claims 16, 17 & 19, Risheq discloses a filter system, (See Abstract and See paragraph [0008], Risheq), comprising: 
a container body defining an internal storage volume extending from a closed bottom to an open top, (Bottle 600 has top edge at top of Filter Holder 620 opening and bottom floor at bottom of Reservoir 610, See Figure 8, and See paragraph [0042], Risheq); 
a lid body attachable to the open top of the container body, (Cap 640 attachable to Filter Holder 620 (part of overall Bottle 600), See Figure 8, and See paragraph [0042]), the lid body defining a fluid outlet, (Top Opening in Filter Holder 620, part of Overall Bottle 600, See Figure 8, and See paragraphs [0008] & [0042], Risheq); 
a filter assembly attachable to the lid body, (Filter 630 attached to Filter Holder 620, part of overall Bottle 600, See Figure 8 and See paragraph [0042], Risheq), the filter assembly including a hollow core frame member extending between a first closed end to a second open end, (Interior of Filter 630 is hollow, has a bottom closed end and an open top end, See Figure 8, and See paragraph [0042], Risheq); and 
a filter media presenting an annular curved surface to the water entering and passing through the filter media/assembly, (Filter 630 is shaped with central hollow section and is cylindrically shaped, thus presenting an annular curved surface to water passing through, See Figure 8, and See paragraph [0042]).
Risheq does not disclose a shell positioned over the hollow core frame member, the shell includes slots configured to enable water to flow into the filter assembly from the container body in a radial direction toward a longitudinal axis of the filter assembly;
	the filter media comprising an activated carbon textile material, the activated carbon textile material wrapped around and in contact with a side wall of the inner hollow core frame member from the first closed end to the second open end, wherein the shell sandwiches and contacts the activated carbon textile material between the inner hollow core frame member and the shell.  Risheq suggests that Nohren can be incorporated into its disclosure, (See paragraph [0004] & [0006], Risheq).
Nohren discloses a filter system wherein its filter media comprises an activated carbon textile material, (Filter Tube 25 and Cloth 39, See Figure 6, and See column 5, lines 24-33, and See column 5, lines 1-2, and See column 4, lines 10-20, Nohren), that is wrapped around itself, (See column 5, lines 23-26, Nohren).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter-as-you-pour system of Risheq by incorporating wherein the filter media comprises an activated carbon textile material that is wrapped around itself as in Nohren for “effectively treating drinking water to remove chlorine and organic taste contaminants therefrom and reduces a variety of chemical contaminants”, (See column 1, lines 25-30, and see column 2, lines 21-31, Nohren), and adding the textile material “reduces or eliminates the passage of cysts and other larger biological contaminants out of the bottle”, (See column 5, lines 31-34, Nohren).
Modified Risheq does not disclose that wherein the filter assembly includes an activated carbon textile material positioned next to a shell to define a central hollow section, the shell includes slots configured to enable water to flow into the filter assembly from the container body in a radial direction toward a longitudinal axis of the filter assembly, or the activated carbon textile material wrapped around and in contact with a side wall of the inner hollow core frame member from the first closed end to the second open end, wherein the shell sandwiches and contacts the activated carbon textile material between the inner hollow core frame member and the shell.
Hull discloses a filter system wherein its filter assembly includes an activated carbon textile material positioned next to a shell to define a central hollow section, the shell includes slots configured to enable water to flow into the filter assembly from the container body in a radial direction toward a longitudinal axis of the filter assembly, (Filter Media 158 in Cage 160 and Cage 160 has slot-like Flow Openings 178, See Figures 16 & 17, See paragraphs [0093] & [0095], Hull), .  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein the filter assembly includes an activated carbon textile material positioned next to a shell to define a central hollow section, the shell includes slots configured to enable water to flow into the filter assembly from the container body in a radial direction toward a longitudinal axis of the filter assembly as in Hull in order to provide openings with the frame in which these openings associated with the frame “can be configured, positioned, and sized so as to block the passage of larger chunks of filter media material or other contaminants from entering the water stream to be consumed by a user”, (See paragraph [0104], Hull).
Modified Risheq does not disclose wherein the shell sandwiches and contacts the activated carbon textile material between an inner hollow core frame member and the shell, the activated carbon textile material in contact with the inner hollow core frame member from the first closed end to the second open end.  Hull suggests improving the taste of water for drinking in personal water bottles, (See paragraph [0007], Hull).
Nohren 2 discloses a system wherein its shell sandwiches and contacts an activated carbon textile material between an inner hollow core frame member and the shell, (Housing 235 surrounded by Carbon Filter 234 which is in turn sandwiched by Outer Housing 245, Carbon Filter 234 contacts side wall of Housing 235 with potting compound 208 at top portion, See Figure 17, and See column 13, lines 47-64, Nohren 2), the activated carbon textile material in contact with the inner hollow core frame member from the first closed end to the second open end, (Carbon Filter 234 contacts side wall of Housing 235 with potting compound 208 at top portion and bottom portion, See column 13, lines 47-64;  Examiner interprets that Carbon filter 234 is required to contact the interior Housing 235 (inner hollow core frame member) at first closed end and second open end).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein the shell sandwiches and contacts the activated carbon textile material between an inner hollow core frame member and the shell, the activated carbon textile material in contact with the inner hollow core frame member from the first closed end to the second open end as in Nohren 2 in order to “treat the water, for, as a minimum chlorine taste and odor” by adding “a flavoring, vitamins, minerals, and/or medications, or the like…to the water”, (See column 10, lines 49-55, Nohren 2).  By doing so, it will improve the taste of water for drinking in personal water bottles as desired in Hull, (See paragraph [0007], Hull), while also being “affixed at the top and bottom”, (See column 13, lines 55-57, Nohren 2).
Additional Disclosures Included: Claim 17:  The filter system of Claim 16, wherein the filter assembly includes an open and non-partitioned filter top extending from the central hollow section such that all water exiting through the fluid outlet passes through the filter assembly and through the open and non-partitioned filter top to the fluid outlet, (Space in interior of Filter Holder 620 plus Reservoir 610 (Bottle 600) is not divided by any other partition except for the Filter 630 only, See Figure 8, and See paragraph [0042], Risheq; and Top Opening in Filter Holder 620, part of Overall Bottle 600, as well as Filter 630, See Figure 8, and See paragraphs [0008] & [0042], Risheq; Water must pass through Filter 630 from Reservoir 610 to pass through exit opening at top of Filter Holder 620).    Claim 19:  The filter system of Claim 16, wherein the frame member of the filter assembly includes a threaded cylindrical neck configured to threadably attach to an annular threaded locking structure extending from the lid body and about the fluid outlet of the lid body, (Threads (outer ridged surface) 214 on Cap 50/Connector 212 downwardly couple to Threads 172, near Spout 58, See Figures 16, 17, & 21, See paragraph [0102], Hull).
Claims 4, 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risheq, (US 2010/0219151), in view of Nohren, Jr. et al., (“Nohren”, US 5,609,759), in further view of Hull et al., (“Hull”, US 2011/0278216), in further view of Nohren, Jr. et al., (“Nohren 2”, US 6,569,329), in further view of Parekh, (US 2012/0055862).
Claims 4 & 13 are directed to a filter system, an apparatus type invention group.
Regarding Claim 4, modified Risheq discloses the system of claim 1, but does not explicitly disclose wherein the system is configured to provide a minimum flow rate of 0.3 gallons per minute.
Parekh discloses a filter system, (See Abstract, Parekh), in which the system is configured to provide a minimum flow rate of 0.3 gallons per minute, (See paragraph [0052], Parekh; The flow rate is greater than approximately 0.9 Lpm.  0.9 liters converts to 0.24 gallons, indicating that the minimum flow rate may be greater than 0.24 gallons per minute, anticipating a minimum flow rate of 0.3 gallons per minute in that range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein the system is configured to provide a minimum flow rate of 0.3 gallons per minute in order to “provide rapid point-of-use filtration and/or purification of liquid in a portable [bottle]”, (See paragraph [0050], Parekh).
Regarding Claim 13, modified Risheq discloses the filter system of Claim 1, but does not disclose wherein the filter assembly comprises a gravity flow filter having a flow rate from about 0.3 gallons per minute to about 2 gallons per minute.  
Parekh discloses a filter system, (See Abstract, Parekh), wherein the filter assembly comprises a gravity flow filter having a flow rate from about 0.3 gallons per minute to about 2 gallons per minute, (See paragraph [0052], Parekh; The flow rate is greater than approximately 0.9 Lpm.  0.9 liters converts to 0.24 gallons, indicating that the minimum flow rate may be greater than 0.24 gallons per minute, anticipating a minimum flow rate of 0.3 gallons per minute in that range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein the filter assembly comprises a gravity flow filter having a flow rate from about 0.3 gallons per minute to about 2 gallons per minute in order to “provide rapid point-of-use filtration and/or purification of liquid in a portable [bottle]”, (See paragraph [0050], Parekh).
Claim 18 is directed to a filter system, an apparatus type invention group.
Regarding Claim 18, modified Risheq discloses the filter system of Claim 16, but does not disclose wherein the filter assembly comprises a gravity flow filter having a flow rate from about 0.3 gallons per minute to about 2 gallons per minute.  
Parekh discloses a filter system, (See Abstract, Parekh), wherein the filter assembly comprises a gravity flow filter having a flow rate from about 0.3 gallons per minute to about 2 gallons per minute, (See paragraph [0052], Parekh; The flow rate is greater than approximately 0.9 Lpm.  0.9 liters converts to 0.24 gallons, indicating that the minimum flow rate may be greater than 0.24 gallons per minute, anticipating a minimum flow rate of 0.3 gallons per minute in that range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein the filter assembly comprises a gravity flow filter having a flow rate from about 0.3 gallons per minute to about 2 gallons per minute in order to “provide rapid point-of-use filtration and/or purification of liquid in a portable [bottle]”, (See paragraph [0050], Parekh).
Claims 12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risheq, (US 2010/0219151), in view of Nohren, Jr. et al., (“Nohren”, US 5,609,759), in further view of Hull et al., (“Hull”, US 2011/0278216), in further view of Nohren, Jr. et al., (“Nohren 2”, US 6,569,329), in further view of Wise, (US 4,605,499).
Claim 12 is directed to a filter system, an apparatus type invention group.
Regarding Claim 12, modified Risheq discloses the filter system of claim 1, but does not explicitly disclose wherein a fluid inlet and the fluid outlet extend through the same single opening.
Wise discloses a filter system, (See Abstract and See Figures 1-3, 5 & 7, Wise), wherein a fluid inlet and the fluid outlet extend through the same single opening, (Opening 17 in Lid 11 over Jar 10, See Figures 1-3, 5 & 7, and See column 4, lines 10-13, lines 49-51, Wise). Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein a fluid inlet and the fluid outlet extend through the same single opening as in Wise in order to provide "a portable disposable filter that is convenient in use and may be used", (See column 1, lines 35-37, Wise), when the water "traverses the filter medium...a second time for additional purification”, (See column 4, lines 50-51, Wise), and allows the water to be stored "when not in use [such that] the opening...in the lid...may be closed with a snap-on cap," (See column 4, lines 16-17, Wise).
Claim 20 is directed to a filter system, an apparatus type invention group.
Regarding Claim 20, modified Risheq discloses the filter system of claim 16, but does not explicitly disclose wherein a fluid inlet and a fluid outlet extend through the same single opening.
Wise discloses a filter system, (See Abstract and See Figures 1-3, 5 & 7, Wise), wherein a fluid inlet and the fluid outlet extend through the same single opening, (Opening 17 in Lid 11 over Jar 10, See Figures 1-3, 5 & 7, and See column 4, lines 10-13, lines 49-51, Wise). Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Risheq by incorporating wherein a fluid inlet and the fluid outlet extend through the same single opening as in Wise in order to provide "a portable disposable filter that is convenient in use and may be used", (See column 1, lines 35-37, Wise), when the water "traverses the filter medium...a second time for additional purification”, (See column 4, lines 50-51, Wise), and allows the water to be stored "when not in use [such that] the opening...in the lid...may be closed with a snap-on cap," (See column 4, lines 16-17, Wise).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779